DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 06/17/2022. 
Claims 2-3, 15-16 have been cancelled. 
Claims 1, 4-14, 17-20 are pending in this application.
Claims 1, 4-5, 14, 17-18, 20 have been amended in the instant application.

Claims 1, 4-14, 17-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 06/17/22 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	


The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Wade et. al (US20130091543A1) discloses an method for generating a secure application is described herein. The method can include the steps of obtaining a target application and decomposing the target application into original files that contain predictable instructions. One or more predictable instructions in the original files may be identified. In addition, the target application may be modified to create the secure application by binding one or more intercepts to the target application. These intercepts can enable the modification of the predictable instructions in accordance with one or more policies such that the behavior of the secure application is different from the original behavior of the target application. Modification of the target application may be conducted without access to the source code of the target application. (see abstract).  

	Tran et. al  (US20090182802A1) discloses a mobile device management system is provided. The mobile device management system may include a device management client configured to be executed on a mobile computing device. The device management client may include a client scheduler module configured to contact a device management server via a computer network and download a device management schedule for storage on the mobile computing device. The device management schedule may be generated at the device management server and include one or more schedule items. Each schedule item may include a predefined event and an associated action. The client scheduler module may be configured to monitor the device management schedule, detect the predefined event defined in a schedule item, and perform the associated action associated with the event, to thereby configure software on the mobile computing device. (see abstract).  

Olivera (US20160330241A1) provides remotely managing passwords using local security policies. A computing device enrolls a client device. The computing device then identifies a setting of a local security policy for the client device. Next, the computing device determines whether the setting of the local security policy differs from a corresponding setting specified in a profile. Subsequently, the computing device can update the setting of the local security policy to match the corresponding setting specified in the profile. (see abstract).

Raleigh (US20160323771A1) discloses a wireless end-user device contains a processor configured to maintain a quality of service (QoS) activity map that is based on at least two criteria: a device application associated with a given wireless network service usage activity, and a wireless network type for a current selected wireless network, where the types include a home wireless network type and a roaming wireless network type. The processor determines an application associated with the given wireless network service usage activity, and then determines an applicable QoS policy from the associated application and an indication of the current wireless network type. The processor applies the applicable QoS policy to the service usage activity. (see abstract).

Raleigh et al. (US20150207686A1) discloses a wireless end-user device has wireless wide-area network (WWAN) and wireless local-area network (WLAN) modems. One or more processors classify when an application is interacting in the device foreground with a user. For a time period when data for Internet service activities is communicated through the WWAN modem, the processors use a differential traffic control policy to selectively block and allow network access for an application based on whether the application is classified as interacting in the device foreground with a user. The processors provide a network access condition to the application through an application program interface (API), and thus can indicate that Internet data service is unavailable to that particular application based on the classification. A different policy may apply to WLAN modem usage and/or to different WWAN networks. (see abstract).

However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1. Dependent claims 4-13 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 14. Dependent claims 17-19 further limits allowed independent claim 14; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 20. 

Accordingly, claims 1, 4-14, 17-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449